Citation Nr: 1122598	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His service records reflect that he was an infantryman in the United States Army and served in the Republic of Vietnam.  His military decorations include the Combat Infantryman Badge and the Purple Heart Medal, indicating that he engaged in armed combat against enemy forces.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 30 percent rating for PTSD, effective from October 9, 2009.  The Veteran appeals the initial rating assigned, contending that his psychiatric disorder produces a level of impairment that warrants a higher evaluation.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected psychiatric disability for separate periods of time, from October 9, 2009, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

For the period from October 9, 2009, to the present, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, which produces difficulty in establishing and maintaining effective work and social relationships due to depression, anxiety, irritability, and self-isolative behavior.   


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD for the period commencing October 9, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the initial rating issue that will be addressed on the merits flows from a January 2010 rating decision that established service connection for PTSD, effective from October 9, 2009 (the date on which the Veteran filed his original claim for VA compensation for this disability).  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the 5103(a)-compliant VCAA notice that was provided before service connection was granted (i.e., correspondence dated in November 2009) was legally sufficient, VA's duty to notify in this case is satisfied with respect to the PTSD claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that written correspondence from the Veteran in support of his claim, and relevant VA medical records relating to his outpatient psychiatric counseling treatment for the period from December 2009 to July 2010 have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his claim for a higher initial evaluation for PTSD.  The Board is thus satisfied that the evidence is sufficiently developed for appellate adjudication with respect to this issue and that no further development in this regard is necessary.  

The Board observes that the Veteran was provided with a VA psychiatric examination in response to his PTSD claim, which was conducted in December 2009.  An assessment of the severity of the Veteran's psychiatric disability was presented, which was supported by clinical rationales based on the examiner's interview of the Veteran and a review of his relevant history.  The Board finds no deficit in the VA psychiatric examination report of record that would render its clinical findings unusable, and therefore deems it to be adequate for purposes of adjudicating the claim for higher initial rating for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his increased initial rating claim for PTSD decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2010).  As previously noted, the Veteran's PTSD is currently evaluated as 30 percent disabling, effective from October 9, 2009.

Assignment of a 30 percent rating for PTSD is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Assignment of a 50 percent rating for PTSD is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Assignment of a 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Assignment of a 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. §  4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

As relevant, VA psychiatric examination in December 2009, and VA psychiatric counseling and treatment records pertaining to the Veteran's PTSD therapy for the period from December 2009 to July 2010, show that the Veteran's PTSD was primarily manifested by depression, melancholia, anxiety, irritability, and impatience with others, which generally made the Veteran socially withdrawn and self-isolative.  He experienced moderate sleeping difficulties, being able to fall asleep but waking frequently and unable to obtain the full benefit of uninterrupted sleep, and also experienced nightmares.  The Veteran reported an employment history of having worked for his family-owned construction business for the first years after leaving service, but that his social impairment due to PTSD made him an indifferent employee who was neither punctual nor particularly vested in his work.  He admitted that he was only able to keep his employment at the time because of his family connections.  Since then, he was employed in construction by a non-family employer on a full-time basis, until being laid off recently, due to economic factors resulting in lack of work.  He acknowledged that he when he worked, he only remained at the workplace to put in his requisite eight hours, after which he left the workplace and did not seek to socialize with his co-workers or otherwise establish any friendships at the workplace.  He believed that his impatience with others, irritability, and social withdrawal due to PTSD made him particularly likely to be among those selected to be laid off first.  The Veteran had been married only once, but the marriage failed after a few years because of his PTSD and he now lived alone without any children or intimate personal relationships in his life.  He occasionally met with his siblings, but only for special occasions or holidays, and his only non-work activities were watching television and playing golf with his one friend.  He occasionally met with fellow veterans for reunions of his Army military unit, but he did not otherwise seek the company of others or have any desire to engage in social activities.  He reported that he used to hunt for personal recreation, but no longer had any interest in this activity.  He was able to maintain himself independently and go shopping for food and needed items at public venues, although he planned his trips so as to avoid crowds and minimize social contact.  Current news relating to the American military involvement in the Middle East reportedly exacerbated his PTSD as it evoked memories of his traumatic combat experiences in Vietnam.

The clinical records for the period from December 2009 to July 2010 reflect that the Veteran's mental status examination revealed no evidence of psychosis, hallucinations, delusions, or impairment of his thought process.  He was fully oriented as to time, person, and place, and denied having any suicidal or homicidal thoughts or ideation.  He also denied having any memory loss or impairment or obsessive thinking or ritualistic behavior that interfered with his routine activities.  He stated that there was "nothing major" when asked if he experienced panic attacks.  No impairment of his impulse control was indicated.  The Veteran was able to communicate with normal speech, maintaining good eye contact with his interviewers.  He was pleasant and cooperative, although displayed discomfort and reluctance to discuss his combat-related stressors with the examining physicians and counselors.  He arrived punctually, displayed good hygiene and grooming, was appropriately dressed, and did not display any inability to maintain the basic activities of daily living.  He was deemed to be competent to handle his own financial and personal affairs.  

Psychiatric examination and counseling reports pertinent to the period from December 2009 to July 2010 reflect that the Veteran had a Global Assessment of Functioning (GAF) score that ranged from 54 - 58, indicating moderate psychiatric symptoms and moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers and co-workers), per the Diagnostic and Statistical Manual, 4th Edition (DSM-IV), of the American Psychiatric Association.  He was prescribed psychotropic medication to alleviate the intensity of his psychiatric symptoms.  His PTSD symptoms included having recurrent and intrusive thoughts relating to his combat experiences in Vietnam, with anxiety and physical symptoms such as trembling when exposed to stimuli that reminded him of his in-service stressors and an exaggerated startle response.  He displayed socially avoidant behavior, with feelings of social detachment and estrangement, and irritability, angry outbursts, and impatience with others.  The examiners opined that the Veteran was able to perform his own self-care and maintain employment over the years, although he might have had more difficulty doing so if he had not been employed by his own family in their business.  His prognosis for psychiatric improvement was deemed to be guarded. 

In a January 2010 handwritten lay witness statement, the Veteran's sister reported that she and her siblings were concerned for their brother, the Veteran, who displayed socially withdrawn behavior and a general unwillingness to engage in social activities ever since his return home from Vietnam.   

The Board has considered the aforementioned evidence and concludes that the constellation of psychiatric symptomatology associated with the Veteran's PTSD more closely approximates the criteria for a 50 percent evaluation under Diagnostic Code 9411 for the period commencing on October 9, 2009.  See 38 C.F.R. § 4.7.  The clinical evidence indicates that the Veteran experiences significant impairment of social functioning, with anxiety, depression, and disturbed sleep, which has a correspondingly adverse impact on his ability to effectively function in an occupational sphere, although not so disabling as to render him unable to work and to maintain regular employment.  The clinical records reflect that the Veteran is otherwise alert and oriented in all spheres and is not unable to effectively function in a work situation within employment parameters that would afford him the minimum degree of interpersonal contact with co-workers and other persons.  While he is certainly impaired by his PTSD such that his capacity for work is limited, it is significant that the Veteran has been able to work steadily in a full-time employment position.  He is also able to functional adequately in social situations, despite his preference to live alone and keep his social life limited to only meeting his one friend to play golf and occasionally members of his immediate family or reunions of his military unit.  The evidence does not demonstrate any propensity on his part of being a danger to himself or others.  Although evidently uncomfortable with having to recollect his in-service combat stressors during psychiatric examination and counseling, he is still able to communicate with others with adequate effectiveness.  The Board therefore finds that the Veteran's current level of psychiatric impairment meets, but does not exceed, the criteria for a 50 percent evaluation for his service-connected PTSD for the period from October 9, 2009, to the present.  Resolving any doubt in his favor, this higher initial rating is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   
The clinical evidence, however, does not demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411 at any time during the course of this appeal.  The evidence does not indicate that his PTSD produces such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships (as indicated by his having one friend with whom to play golf).  The Board finds that the fact that the Veteran was able to hold a full-time job and was able to maintain steady employment until having recently been laid off on account of a faltering economy to be persuasive evidence that he is not impaired by PTSD to the degree contemplated in the criteria for a 70 percent rating.  

Therefore, in view of the foregoing discussion, the Board finds that the overall disability picture presented by the objective clinical evidence demonstrates that the psychiatric symptomatology attributable to the Veteran's PTSD more nearly approximates the criteria for a 50 percent initial rating, commencing on October 9, 2009, but not for a 70 percent rating.  Because the evidence in this case is not approximately balanced in this regard, the benefit-of-the-doubt doctrine does not apply, and an initial rating above 50 percent for PTSD is denied.  

Extraschedular consideration
 
The Board has considered whether an extraschedular evaluation is warranted. 
The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The criteria for rating PTSD specifically contemplate interference with employment, and in fact are defined in such terms.  The evidence does not show that the PTSD presents in a manner not contemplated by the schedular rating criteria.  Although the Veteran is presently unemployed, the records reflect that the reasons for this are that he was laid off due to the absence of work caused by economic factors unrelated to his PTSD.  Prior to this, he was duly and steadily employed in a full-time capacity.  Although the Veteran has contended that his social impairment due to PTSD predisposed him to be placed by his employer on the list of persons to be laid off first, the Board considers this factor to have been contemplated in the criteria for his present 50 percent schedular rating for PTSD, which adequately compensates him for his current level of socio-economic impairment resulting from this psychiatric disorder.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2010).


ORDER

An initial 50 percent evaluation for PTSD, effective October 9, 2009, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


